Case: 16-50156      Document: 00513774416         Page: 1    Date Filed: 11/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-50156                                 FILED
                                  Summary Calendar                        November 28, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER CHAD GAMMON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-186-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Chad Gammon appeals his conviction and sentence for
failing to register as a sex offender. Gammon has been released from prison
but challenges the three-year term of supervised release that he is still serving.
       Gammon first contends that the district court committed plain error by
initially advising him that he faced a supervised release term of five years to
life, when he actually faced a term of only one to three years. Any error did


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50156    Document: 00513774416    Page: 2   Date Filed: 11/28/2016


                                No. 16-50156

not affect Gammon’s substantial rights because there is no reasonable
probability that the correct and more favorable information would have
dissuaded him from pleading guilty. See United States v. Dominguez Benitez,
542 U.S. 74, 83 (2004); United States v. Williams, 120 F.3d 575, 578 (5th Cir.
1997).
      Concerning the three-year term of supervised release, Gammon fails to
show that the district court committed a procedural error by determining that
Gammon was a Tier II sex offender. See Gall v. United States, 552 U.S. 38, 51
(2007). Moreover, the sentence was within the properly calculated guideline
range and is presumed to be reasonable. See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006).   Gammon’s argument that we should adopt his
assessment of the 18 U.S.C. § 3553(a) sentencing factors is contrary to the
deferential appellate review dictated by Gall and does not rebut the
presumption of reasonableness. See Gall, 552 U.S. at 51; United States v. Ruiz,
621 F.3d 390, 398 (5th Cir. 2010).
      The judgment is AFFIRMED.




                                      2